Case 5:20-cv-00104-TAD-MLH Document 32 Filed 10/08/20 Page 1 of 2 PageID #: 216




                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                  SHREVEPORT DIVISION


 JEREMY MOBLEY, ET AL.                        CIVIL ACTION NO: 5:20-cv-00104

 VERSUS                                       JUDGE TERRY A. DOUGHTY

 JAMAAL ROSCOE JACKSON                        MAGISTRATE JUDGE MARK L. HORNSBY


                                  MEMORANDUM RULING

        Pending before the Court is a Motion to Enforce Settlement Agreement [Doc. No. 26] filed

 by Plaintiffs Jeremy and Randi Mobley (“Mobley”). For the reasons set forth herein, the motion

 is DENIED as premature.

        Mobley originally filed a Complaint [Doc. No. 1] against Defendant Jamaal Roscoe

 Jackson (“Jackson”) on January 22, 2020. Mobley and Jackson agreed to a resolution of this matter

 on August 7, 2020, and a 90 Day Order Dismissing Case [Doc. No. 25] was entered.

        On September 4, 2020, Mobley filed the pending Motion to Enforce Settlement Agreement

 [Doc. No. 26], and attaching as Exhibit 1, the Executed Settlement Agreement. According to the

 terms of the Executed Settlement Agreement, Jackson was to pay to Mobley the sum of $100,000

 to be paid in two (2) installments with $50,000 due by August 31, 2020, and the remaining balance

 of $50,000 due by November 1, 2020. In paragraph 1 of the Executed Settlement Agreement is

 the following language:

           “If Jamaal Roscoe Jackson has not paid the entire sum due by November 1,
           2020, the plaintiffs may consider Jackson to be in default of the agreement at
           which time plaintiffs have the option to take legal action to enforce the
           settlement agreement.”
Case 5:20-cv-00104-TAD-MLH Document 32 Filed 10/08/20 Page 2 of 2 PageID #: 217




        Jackson filed a Response [Doc. No. 30] to the motion on October 2, 2020. Mobley filed a

 Reply [Doc. No. 31] on October 2, 2020.

        This Court does have authority to enforce a settlement agreement. Wise v. Wilkie 955 F.3d

 430 (5th Cir. 2020). However, according to the specific terms of the Executed Settlement

 Agreement, if Jackson has not paid the entire sum due by November 1, 2020, plaintiffs have the

 option to take legal action to enforce the settlement agreement.

        Since it is not yet November 1, 2020, the Mobleys’ motion is premature. In the event

 Jackson has not paid the entire sum of $100,000 by November 1, 2020, Mobley may refile said

 motion. For the above reasons, the Mobleys’ Motion to Enforce Settlement Agreement [Doc. No.

 26], is DENIED as premature.

        MONROE, LOUISIANA, this 8th day of October, 2020.



                                              ___________________________________
                                              TERRY A. DOUGHTY
                                              UNITED STATES DISTRICT JUDGE




                                                  2
